Name: Commission Regulation (EEC) No 3558/85 of 16 December 1985 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 85 Official Journal of the European Communities No L 339/21 COMMISSION REGULATION (EEC) No 3558/85 of 16 December 1985 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, Whereas, by virtue of Regulation (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No 3551 /84 (3), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Medi ­ terranean countries which had signed Agreements establi ­ shing preferential arrangements with the Community, that is to say Egypt, Portugal , Spain , Turkey and Malta ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; Whereas this surveillance regime does not prevent the eventual application of safeguard measures covering the products referred to in this Regulation ; Whereas it is available to extend this system to certain textile products (categories 12 and 56) originating in Turkey, because of the development of trade in these products ; Whereas Spain and Portugal are scheduled to become Members of the Community on 1 January 1986 ; whereas it is therefore necessary to eclude these two new Member States from the scope of application of Regulation (EEC) No 2819/79 , HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby replaced by the Annex to this Regulation . Article 2 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1986 . Article 3 This Regulation shall enter into force on 1 January 1986 . It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2 . 1982, p. 1 . 2 OJ No L 320, 15 . 12 . 1979 , p. 9 . (3) OJ No L 331 , 19 . 12 . 1984, p . 14 . No L 339/22 Official Journal of the European Communities 18 . 12. 85 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Units Third countries 1 55.05 55.05-13, 19 , 21 , 25 , 27, 29 , 33 , 35, 37, 41 , 45 , 46, 48 , 51 , 53 , 55, 57, 61 , 65 , 67, 69 , 72, 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Tonnes Egypt Turkey Malta 2 55.09 55.09-03, 04, 05, 06 , 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35 , 37, 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55 , 56 , 57 , 59 , 61 , 63 , 64, 65 , 66 , 67, 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77, 78 , 79 , 80 , 81 , 82, 83 , 84, 85 , 87, 88 , 89 , 90 , 91 , 92, 93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics, chenille fabrics, tulle and other net fabrics Tonnes Turkey Malta 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15 , 19 , 20 , 22, 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45, 46, 47, 49 Woven fabrics of man-made fibres (discon ­ tinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discon ­ tinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics Tonnes Turkey 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 , 20 , 22, 23 , 24, 26, 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres, other than babies ' garments 1 000 pieces Turkey Malta 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35 , 36 , 39 , 40 , 41 , 42, 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers , knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man ­ made textile fibres 1 000 pieces Turkey 18 . 12. 85 Official Journal of the European Communities No L 339/23 Cate ­ gory CCT heading No NIMEXE code( 1986) Description Units Third countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66 , 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants ' outer garments : B. Other : Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's, girls ' and infants ' woven trousers and slacks, of wool , of cotton or of man-made textile fibres 1 000 pieces Malta Turkey 7 60.05 A II b) 4 aa) 22 33 . 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven , for women, girls and infants , of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey Malta 8 61.03 A 61.03-11 , 15, 19 Men's and boys ' under garments, including collars, shirt fronts and cuffs : Men's and boys ' shirts, woven, of wool , of cotton or of man-made textile fibres 1 000 pieces Malta Turkey 9 55.08 62.02 B III a) 1 55.08-10, 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Tonnes Turkey 12 60.03 A B I II b) C D 60.03-11 , 19 , 20 , 27, 30 , 90 Stockings, under stockings , socks, ankle-socks , sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 1 000 pairs Turkey No L 339/24 Official Journal of the European Communities 18 . 12. 85 Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Units Third countries 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75, 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys ' underpants and briefs, women's , girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 1 000 pieces Turkey 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Tonnes Turkey 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52, 53 , 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces Turkey 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43 , 44 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls' and infants' (other than babies ') woven suits and costumes (inclu ­ ding coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey 18 . 12 . 85 Official Journal of the European Communities No L 339/25 Cate ­ gory CCT heading No NIMEXE code( 1986) Description Units Third countries 32 ex 58.04 58.04-07, 11 , 15 , 18 , 41 , 43 , 45, 61 , 63 , 67, 69 , 71 , 75, 77, 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres Tonnes Turkey 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59 , 65 , 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen, other than of cotton terry fabric Tonnes Portugal Turkey 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of synthetic textile fibres (disconti ­ nuous or waste), put up for retail sale Tonnes Turkey 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij) 1 kk) 11 11) 11 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Tonnes Turkey 60.05-04, 76, 77, 78 , 79, 81 , 85, 88 , 89 , 90 , 91 II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27,, 28 , 71 , 72, 73 , 74 and 75, of wool, of cotton or of man-made textile fibres